Citation Nr: 0402691	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  00-20 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1973 to November 
1977, and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1990 RO decision which denied 
service connection for diabetes mellitus.  


FINDINGS OF FACT

1.  The veteran had active service from 1973 to 1977, and 
from 1990 to 1991.

2.  Diabetes mellitus was first manifest in 1981, between the 
veteran's periods of active service; the condition preexisted 
his second period of active service.

3.  Diabetes mellitus was manifest to a compensable degree 
within the year after the veteran's second period of active 
service which ended in 1991; the condition is presumed to 
have been aggravated by the second period of active duty; and 
this presumption is not rebutted by affirmative evidence to 
the contrary.


CONCLUSION OF LAW

Diabetes mellitus was aggravated by the veteran's second 
period of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (2003).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran had active service in the Army from November 1973 
to November 1977.  This did not include Vietnam service.  
Service medical records from this period show no diabetes 
mellitus.  At the service separation examination in September 
1977, the endocrine system and urinalysis were normal.  There 
is no evidence of diabetes within the year after this period 
of service.

The veteran had later Army National Guard and Reserve 
service.  This included active duty from November 1990 to May 
1991, when he was activated during the Persian Gulf War.  
During this time he served in southwest Asia from December 
1990 to April 1991, as part of Operations Desert 
Shield/Storm.  There are no available service medical records 
from this period of active duty (or from National 
Guard/Reserve service); multiple RO attempts to obtain such 
records have been unsuccessful.

In June 1991, the veteran claimed service connection for 
diabetes.  In various statements he said that his diabetes 
was detected in 1981 (after his first period of active duty), 
and that is was worsened and aggravated by his second period 
of active duty in 1990-1991.  He said that he had to go 
without medication for an extended period during Operation 
Desert Storm. 

On a VA examination in July 1991, the veteran said that he 
had been diagnosed with diabetes mellitus in 1981.  The 
disease had been controlled with diet until 1984, when he 
started taking insulin.  His current dosage was 50 units in 
the morning and 50 units in the evening.  He said his finger 
sticks at home generally ran from 160 to 170.  He denied 
increased thirst and polyuria, and had rare weakness or 
shakiness.  Urine glucose was 3+ and fasting blood sugar 
(FBS) was 314, with a normal range of 70 to 110 noted.  
Diagnoses included insulin dependent diabetes mellitus.

Records from the Sharp Clinic dated from February 1996 to 
February 1999 show the veteran's intermittent treatment for a 
variety of conditions, including diabetes mellitus.  When 
initially seen in February 1996, the veteran said he was 
following up after a recent hospitalization for increased 
blood sugar and hypertension.  On examination, FBS was 102.  
In July 1996, his insulin dosage was noted to be 30 units of 
Humulin in the morning and 35 units in the evening.  On this 
occasion, his FBS was 623.  A repeat FBS test two days later 
was 361.  The veteran's FBS in September 1998 was 163; in 
November 1998, it was November 167; and in January 1999, his 
FBS was 385.  

J. Thornton, M.D., a nephrologist, wrote in June 2000 that he 
was treating the veteran for renal disease.  His kidney 
failure was due to his long-standing diabetes and 
hypertension.  The veteran reported that during his military 
service in Desert Storm he had gone without his prescription 
blood pressure and insulin medications for some period of 
time, from 3 to 5-1/2 months.  The veteran reported he had 
brought the matter to the attention of his commanding officer 
but it was felt that his unit was in too remote a location 
for these supplies to reach him.  Dr. Thornton thought that 
the renal disease may have been brought on in more rapid 
fashion as a result of this long period of time without 
medications.  

VA treatment records dated from January 2000 to December 2002 
note that the veteran said he was being treated privately for 
insulin dependent diabetes mellitus.  His FBS in October 2000 
was 327, and in December 2002 it was 178.  

The veteran testified at an RO hearing in November 2002.  He 
essentially contended that while diabetes began before his 
last period of active duty, it was aggravated by the second 
period of active duty.  He said that when he was activated 
for Desert Storm in 1990, he had about a month's supply of 
insulin.  He said that when he ran out, he told his 
commanding officer, who told him he did not know of a unit 
that was near enough to supply him with insulin.  He said 
that as a result, he went without insulin for a period of 
about 4 months.  He experienced symptoms of vomiting, 
frequent urinating, mouth dryness, dizziness, and out of 
control blood pressure.  He said that high blood sugar was 
found on an examination in preparation for his return to the 
United States.  However, he did not get any insulin, because 
they did not have the type of insulin that he used.  When he 
got back home, he went to his private doctor, who said his 
blood sugar was 540.  Since then, he said, he has had 
increasing symptoms.

II.  Analysis

The veteran claims service connection for diabetes mellitus.  
Under the circumstances of this case, there has been adequate 
VA compliance with the notice and duty to assist provisions 
of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service connection may be granted for disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the preservice disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  

Where the veteran had active service of 90 days or more, and 
a listed disease (including diabetes) becomes manifest to a 
compensable degree within the year after such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even thought there is no evidence of 
such disease during such service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309; Splane v. West 216 F. 3d 1058 Fed.Cir. 2000) (noting 
this presumption applies to service aggravation of a 
preservice condition, not just to service incurrence).   

The veteran first served on active duty from November 1973 to 
November 1977.  There is no evidence of diabetes during this 
period of service.  There is also no evidence of diabetes 
within the year after this period of active duty, as required 
for the cited presumption of service connection.  It is also 
noted that this period of active duty did not involve service 
in Vietnam, and thus the lifelong presumption of service 
connection for diabetes, based on herbicide exposure of 
veterans who served in Vietnam, does not apply.  See 
38 U.S.C.A. § 1116.

The veteran has repeatedly stated that diabetes was first 
detected in 1981, between periods of active service.  He 
maintains that the disorder was aggravated by his second 
period of active duty which took place from November 1990 to 
May 1991.  Unfortunately, through no fault of the veteran, 
service medical records from this period of service cannot be 
located.  The Board notes, however, that diabetes was shown 
to a compensable degree within the year after this period of 
active duty, as shown by the findings at the July 1991 VA 
examination.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 
(rating criteria for diabetes).  The showing of diabetes to a 
compensable degree within the year after the second period of 
active duty raises the presumption of service aggravation of 
this condition.  Splane, supra.  The veteran has asserted 
that his diabetes grew worse during this second period of 
service, stating that he was deprived of medication for a 
period of time when he was in the Persian Gulf during such 
service.  The 2000 statement by Dr. Thornton offers some 
limited support for the proposition that diabetes worsened 
during the second period of service.  The Board finds that 
there is insufficient affirmative evidence to rebut the 
presumption of aggravation during the second period of 
service.

The Board concludes that the veteran's diabetes was 
permanently worsened (aggravated) during his second period of 
active duty.  Thus service connection for diabetes is 
warranted.  The benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), has been applied in making this decision.





ORDER

Service connection for diabetes mellitus is granted.




	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



